Citation Nr: 1232530	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  05-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric disorder, to include depression.  

4.  Entitlement to service connection for chronic diarrhea.  

5.  Entitlement to service connection for pan ulcerative colitis, status post total colectomy.  

6.  Entitlement to service connection for chronic fatigue.  

7.  Entitlement to service connection for weakness.  

8.  Entitlement to service connection for sleeplessness.

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

10.  Entitlement to service connection for temporomandibular joint syndrome.  

11.  Entitlement to service connection for face pain, eye pain and loss of balance.  

12.  Entitlement to an initial disability evaluation higher that 20 percent for type II diabetes mellitus.  

13.  Evaluation of thrombophlebitis in the left leg, evaluated as 0 percent disabling.  

14.  Entitlement to a higher evaluation for cervical myositis with associated headaches, rated as 10 percent disabling prior to November 9, 2007, and as 20 percent disabling thereafter.  

15.  Entitlement to an initial disability evaluation higher than 20 percent for peripheral neuropathy of the right lower extremity.  

16.  Entitlement to an initial disability evaluation higher than 20 percent for peripheral neuropathy of the left lower extremity.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968, to include service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 1976, September 2004, November 2008 and January 2010 rating decisions of the St. Petersburg, Florida, VA Regional Office (RO).  

During the appeal, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.  Thus, the Board recognizes Disabled American Veterans as his accredited representative.  

In addition, a September 2008 SSOC reflects that the evaluation for cervical myositis with headaches was increased to 20 percent, effective November 9, 2007.  The Veteran is presumed to be seeking the maximum evaluation and the increased rating claim remains in appellate status.  As such, the issue is as reflected above.  

In February 2010, the Veteran filed a Notice of Disagreement (NOD) with the January 2010 rating decision in which service connection was denied for cataracts, Dupuytren's contracture, gastroesophageal reflux disease (GERD), a right shoulder disorder, and denied reopening the claims of entitlement to service connection for carpal tunnel syndrome and a back disorder.  In correspondence received from the Veteran in October 2010, he withdrew his NOD in regard to these issues.  

In addition, in September 2010, the RO issued a Statement of the Case (SOC) in regard to the issues of entitlement to service connection for temporomandibular joint syndrome and face and eye pain with loss of balance, as well as the issue of entitlement to a higher evaluation for service-connected type II diabetes mellitus addressed in the February 2010 rating decision.  In correspondence received in October 2010, the Veteran requested a hearing, indicating his desire to continue the appeal in regard to these issues.  In fairness to the Veteran and resolving doubt in his favor, the Board accepts his October 2010 correspondence as a timely substantive appeal.  As such, the issues are reflected above.  

The Board notes that correspondence received from the Veteran in September 2010 reflects some indication he desired to withdraw the issue of entitlement to a higher evaluation for thromobophlebitis of the left leg.  But there is some ambiguity due to a January 2011 SSOC addressing the issue and the Veteran's subsequent correspondence.  Thus, the Board finds that the issue has not been effectively withdrawn.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  

The Board further notes that although an SOC was issued in January 2011 pertaining to the issues of service connection for fatigue, weakness and peripheral neuropathy of the upper extremities, as well as the issues of higher evaluations for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, as reflected in an August 2010 and March 2008 SSOC, the Veteran perfected the appeal in regard to these issues in September 2005.  Thus, the Board has jurisdiction over the claims.  

The issues of entitlement to service connection for tinnitus, a low back disorder with sciatica, chronic pain syndrome, and fibromyalgia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, a psychiatric disorder, chronic diarrhea, pan ulcerative colitis, chronic fatigue, weakness, sleeplessness, peripheral neuropathy of the upper extremities, temporomandibular joint syndrome, face pain, eye pain and loss of balance, as well as the issues of higher evaluations for type II diabetes mellitus, thrombophlebitis in the left leg, cervical myositis with headaches, peripheral neuropathy of the right and left lower extremities, along with the claim for a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Service connection is in effect for headaches.  


CONCLUSION OF LAW

There being no justiciable case or controversy, the veteran's claim of service connection for headaches is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2004 rating decision, service connection for cervical myositis with headaches was established.  His claim of entitlement to service connection for headaches is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  


ORDER

The claim of entitlement to service connection for headaches is dismissed.


REMAND

In correspondence received in October 2010, the Veteran indicated that he desired a hearing at the RO.  There is no indication that he has been scheduled for the requested hearing.  As such, the case must be remanded to afford him the requested hearing.  

In addition, correspondence from the Veteran received as recently as August 2011, reflects the Veteran's report of a worsening of his service-connected type II diabetes mellitus and associated complications, to include peripheral neuropathy in the lower extremities, as well as cervical myositis with headaches and residuals of thrombophlebitis in the left leg, since the last VA examinations in December 2009 and February 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims to afford the Veteran a VA examination.  

The Board notes that the Veteran served in Vietnam and, thus, exposure to herbicides during service is presumed.  He asserts that the disorders on appeal for which he is seeking service connection either a result of exposure to herbicides or, in the alternative, secondary to service-connected disability.  The Board notes that while a December 2004 VA examination report notes steroid-induced pan ulcerative colitis, an opinion as to whether pan ulcerative colitis is aggravated by service-connected disability was not provided.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Likewise, an opinion with regard to secondary service connection was not provided in the July 2004 VA examination report in regard to hypertension, and the evidence is inadequate for a determination in regard to the claims for service connection for a psychiatric disorder, chronic diarrhea, chronic fatigue, weakness, sleeplessness and peripheral neuropathy of the upper extremities.  As such, the Board has no discretion and must remand the claims for additional development.  Id.; see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the claim of entitlement to a TDIU is inextricably intertwined with claims for higher evaluations on appeal, and thus a decision in regard to the TDIU claim would be, at this point, premature.  See Harris v. Derwinski, 1 Vet. App; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested DRO hearing.  

2.  Obtain VA treatment records compiled since January 2011.  After securing the proper authorizations, attempt to obtain any additional records identified by the Veteran not already on file.  

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his symptoms of related to the claims on appeal.  Also invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit the evidence.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected diabetes mellitus, type II and peripheral neuropathy of the bilateral lower extremities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Regarding the diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities, the examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities.  It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected cervical myositis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected left leg thrombophlebitis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The below requested opinions are regarding each of the following disorders:  hypertension, psychiatric disorder, chronic diarrhea, colitis, chronic fatigue, weakness, sleeplessness, peripheral neuropathy of the upper extremities, temporomandibular joint syndrome, and face pain, eye pain, and loss of balance.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the above-noted disorders was caused or aggravated by the Veteran's military service, to include Agent Orange exposure.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disorders, including diabetes mellitus, type II, bilateral lower extremity peripheral neuropathy, cervical myositis, and left leg thrombophlebitis, caused or aggravated each of the above-noted disorders.  

8.  After any additional records are associated with the claims file, to include the results of the above-requested examinations, provide the Veteran with an examination to determine the impact of his service-connected disabilities on his employability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

9.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


